DETAILED ACTION
This is in response to communications: RCE filed 04/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

EXAMINER’S AMENDMENT
Rejoinder: Partial withdrawl of previous  Restriction Requirement
Applicant’s election of group IA (claims 1-13, 24-31) in the reply filed on 09/09/2021 is  Acknowledged. Upon search and examination, previously elected claims groups were found allowable. Upon reconsideration and further analysis, Claims 32-34 (previously non elected) were found to be directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04, claim(s) 32-34, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Note this is partial rejoinder and not applicable for claims 14-23 (currently in cancelled status) which have NOT been rejoined. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among species/group(s) as set forth in previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: 
Rejoinder is hereby being performed on additional claims 32-34 which are being indicated as allowable. Therefore, Claims  1-10, 12-13, and 24-39 in the application are being considered for allowance.



Allowable Subject Matter
2.	Claims  1-10, 12-13, and 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tanzawa (US 2009/0302815 A1) and LAI (US 20210151086 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 24, 27, and 32 (and associated dependent claims) as detailed in the following:
Regarding independent claim  1 (and dependent claims 2-4, 12-13, 35-39), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for an apparatus comprising “…regulator comprising…an input circuit configured to receive the reference signal at an input node of the regulator, wherein the input circuit comprises a first transistor having a gate coupled with the input node of the regulator and a source and a second transistor having a gate coupled with an output node of the regulator and a source coupled with the source of the first transistor… an enable circuit coupled with the input circuit via a first node and the biasing circuit via a second node, the enable circuit configured to enable an operation of the regulator and configured to reduce noise at the input node of the regulator that is based at least in part on the operation of the regulator being enabled…”
Regarding independent claim  5 (and dependent claims 6-10), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for an apparatus comprising “…an enable circuit coupled with the input circuit via a first node and the biasing circuit via a second node, the enable circuit configured to enable an operation of the regulator and configured to reduce noise at the input node of the regulator that is based at least in part on the operation of the regulator being enabled, wherein the enable circuit comprises a third transistor having a gate that is coupled with an enable node of the regulator, a source that is coupled with a drain of the second transistor, and a drain that is coupled with a source of the first transistor…”.
Regarding independent claim  24 (and dependent claims 25-26, 30-31), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for an apparatus  “…  enable circuit configured to enable an operation of the regulator and configured to reduce noise at the input node of the regulator that is based at least in part on the operation of the regulator being enabled…activate the enable circuit based at least in part on the regulator being powered causing to cause the voltage of the first node of the enable circuit and the voltage of the second node of the enable circuit to have a third level that is between the first level and the second level…”
Regarding independent claim 27 (and dependent claims 28-29), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  an apparatus “…the enable circuit coupled with the differential input circuit and the biasing circuit and configured to couple the differential input circuit with the biasing circuit based at least in part on an enable signal for the regulator, wherein a first node of the enable circuit is coupled with the differential input circuit and the enable circuit, and a second node of the enable circuit is coupled with the biasing circuit and the enable circuit… activate the enable circuit based at least in part on the regulator being powered causing the voltage of the first node of the enable circuit and the voltage of the second node of the enable circuit to have a third level that is between the first level and the second level….”
Regarding independent claim 32 (and dependent claims 33-34), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for an apparatus “…a regulator coupled with one or more sensing components included in a section of the plurality of sections and comprising a first transistor for receiving a reference signal, a second transistor for biasing the regulator, a third transistor for enabling an operation of the regulator, a first node that is coupled with the first transistor and the third transistor, and a second node that is coupled with the second transistor and the third transistor…activate the second transistor of the regulator based at least in part on the command, wherein the voltage of the first node and the voltage of the second node transitions to a third level that is between the first level and the second level and the regulator generates a power signal for the one or more sensing components based at least in part on activating the second transistor…”
  
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/01/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on applicant’s persuasive argument and amendments previous specification objection is being withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825